Citation Nr: 0015057	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  94-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fifth metacarpal bone, 
currently evaluated as noncompensable.

2.  Entitlement to service connection for a genitourinary 
system disorder, claimed as a kidney infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

The veteran originally appealed to the Board of Veterans' 
Appeals (Board) from a rating decision rendered in March 1993 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
case in September 1997, requesting further development, 
including, inter alia, treatment records and a VA 
examination.  The veteran failed to report for a VA 
examination scheduled for April 6, 1998.  The RO subsequently 
denied the veteran's claim for a compensable rating for 
residuals of a right fifth metacarpal fracture and for 
service connection for a genitourinary disorder in a January 
2000 supplemental statement of the case.  


FINDINGS OF FACT

1.  The veteran failed to appear for an examination scheduled 
in April 1998; there is no evidence of good cause for such 
failure to appear.

2.  There is no medical evidence of a kidney infection or any 
current genitourinary system disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to a compensable rating for 
residuals of a right fifth metacarpal fracture lacks legal 
merit and entitlement under the law.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655 (1999).  

2.  The claim of entitlement to service connection for a 
genitourinary system disorder, claimed as a kidney infection, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fifth metacarpal bone, 
currently evaluated as noncompensable

The veteran's right fifth metacarpal fracture residuals were 
service connected in the March 1994 rating decision.  Because 
there was no evidence at that time of any limitation of 
motion or functional impairment, the RO assigned a 
noncompensable rating.  Although the veteran filed a notice 
of disagreement with respect to that rating in May 1994, 
there was no medical evidence on record regarding the degree 
of disability (if any) resulting from the veteran's in-
service hand injury.  The Board, therefore, in a September 
1997 decision, remanded this issue with instructions for the 
RO to schedule a VA musculoskeletal hand, thumb and fingers 
examination to ascertain the extent of any residual 
disability.  Although the veteran's claims file lacks 
documentation showing the veteran was notified of the April 
1998 VA examination, a December 1998 letter informed the 
veteran of his failure to appear for the examination and 
offered him an opportunity to reschedule.  The RO diligently 
attempted to locate the veteran at a second address and a 
January 2000 worksheet describes unsuccessful attempts at 
reaching the veteran by phone.  In fact, the record indicates 
the veteran has not contacted the RO since he filed a VA Form 
9 (Appeal to Board of Veterans' Appeals) and a service 
connection claim for skin bumps, both in July 1994.  

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending.  38 U.S.C.A. § 501(a) 
(West 1991); 38 C.F.R. § 3.655(a) (1999).  When a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.  38 C.F.R. § 
3.655(a) (1999).

There is no evidence in this case that the veteran's failure 
to appear for a scheduled VA examination was due to good 
cause.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VA's duty to assist is not 
always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Because the Board cannot adjudicate the veteran's 
claim for a compensable rating for right fifth metacarpal 
fracture residuals without a recent VA examination, and given 
the proscriptive nature of 38 C.F.R. § 3.655(b), it must deny 
the veteran's claim as lacking legal merit and entitlement 
under the law.  38 C.F.R. § 3.655(a) (1999).

Entitlement to service connection for a genitourinary system 
disorder, claimed as a kidney infection

The September 1997 Board decision noted the following: 

Service medical records indicate that the 
veteran was seen on several occasions 
with complaints of ureteral discharge and 
related symptoms.  Post service medical 
evidence shows a diagnostic impression of 
non-specific urethritis.  The veteran, 
however, has not been provided an 
appropriate VA examination to determine 
the nature and etiology of the claimed 
disorder.  

The Board then proceeded to remand the case to the RO with 
instructions for further development.  As stated previously, 
the veteran failed to report for a scheduled VA examination 
and has not been heard from since July 1994.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the Court 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds that the first requirement of a well grounded 
claim - medical evidence of a current disability - has not 
been satisfied.  While a March 1993 VA medical certificate 
shows an impression of non-specific urethritis, there has 
been no medical evidence submitted since that time 
documenting a kidney infection or any current genitourinary 
disorder and, as discussed previously, the veteran failed to 
report for his scheduled VA examination.  The Board simply 
cannot use a seven-year-old diagnosis as a basis to well-
ground a claim where there is no medical evidence that that 
the disease or injury is chronic.  For this reason, it must 
deny the veteran's claim of entitlement to service connection 
for a genitourinary system disorder as not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).


ORDER

The appellant's claim of entitlement to a compensable rating 
for residuals of a right fifth metacarpal fracture lacks 
legal merit and entitlement under the law and is denied.

Entitlement to service connection for a genitourinary system 
disorder, claimed as a kidney infection, is denied as not 
well grounded.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

